Citation Nr: 0424995	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-06 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Propriety of the initial evaluation of 50 percent disabling 
for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant had active service from March 1971 to December 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective from September 1999.

By rating decision dated in March 2002, the RO increased the 
evaluation for PTSD to 50 percent, effective from September 
1999.  Since the increase to 50 percent did not constitute a 
full grant of the benefit sought, the claim for a higher 
rating remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).

The Board issued a decision in February 2003 that denied 
further increase in the evaluation of the veteran's PTSD.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court) that issued an order 
granting a motion for joint remand.  The case has now 
returned to the Board for further consideration.  


FINDINGS OF FACT

The appellant's PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
depressed mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background

The veteran claimed entitlement to service connection for 
PTSD in February 1999.  In conjunction with his claim, the RO 
obtained his VA treatment records and his records from the 
Portland Vet Center.

Treatment records dated in the late 1990s reveal that the 
veteran was self-employed as an attorney.  A Vet Center 
evaluation apparently prepared in January 1999 noted the 
veteran's appearance was neat, his manner was friendly and 
cooperative, his intelligence was average, his speech was 
appropriate, his memory function was normal, his affect was 
appropriate, and his judgment was good.  He was oriented to 
time, place, and person.  The veteran denied any delusions, 
disorganized thinking, or hallucinations.  Motor activity was 
agitated and restless.  Suicidal and homicidal risk was 
described as low.  Regarding his work history, the veteran 
reported that he had graduated from law school in 1980.  He 
worked with another attorney for one year, but left when he 
could no get along with "very many people."  The veteran 
then was able to work with another attorney that was "low 
key."  Sometime in 1987-88, the veteran became a self-
employed attorney.  He initially practiced criminal law and 
then turned to personal injury cases.  The veteran reportedly 
did not make a lot of money.  While self-employed he 
initially worked out of his house (which he had bought) and 
then worked out of an office from 1994 through 1998.  
However, he eventually returned to working from his own home.  
His Global Assessment of Functioning (GAF) scale score was 
45.  In January 1999, the veteran complained of isolation and 
alienation.  He reported ongoing anger and increased problems 
with depression and sleep in June and July 1999.

Treatment records dated in August 1999 reflect that the 
veteran reported having a couple of friends and family in the 
area, although they were not close.  He complained of poor 
sleep, depressed mood, isolation behavior, anhedonia, and 
decreased appetite.  On a scale of 1-10, with 1 equaling the 
most depressed, he rated his mood as 3-4 on one occasion, and 
5-6 on another.  On examination he was well groomed and 
dressed causally in clean clothing.  His affect was 
congruent, restricted.  He appeared tired.  Some psychomotor 
retardation and moderate latencies in speech were noted.  He 
denied suicidal and homicidal ideation.  There was no 
evidence of attention to internal stimuli or of delusional 
thinking.  He complained of a decrease in short-term memory.  
The report of examination notes that such did not show up on 
cursory cognitive examination.  He was able to do serial 7s 
with fair speed and no errors.  He could recall past 
presidents back to 1900. The examiner noted that he was a 
history major as an undergraduate.  He had excellent 
abstraction.  Judgment and impulse control were grossly 
intact.  A GAF score of 65 was assigned.

A September 1999 record notes that the appellant began taking 
medication and was able to sleep eight to ten hours each 
night.  Less alcohol use was noted.  The assessment was that 
he appeared more relaxed and positive.  An October 1999 
record of treatment notes that he appeared anxious and upset.  
The record notes that after talking with the examiner, his 
anxiety was reduced.  Later that month, he indicated that he 
was feeling better and sleeping more.  The assessment was 
that he was starting to open up.  In November 1999, it was 
noted that the veteran's affect was sad and guarded, however, 
he was described as fairly stable and responding well.

In January 2000, the veteran rated his mood as a 6-7.  When 
asked to consider 10 as a steady state of good optimism and 
positive mood, he increased his current average mood to about 
an 8.  He stated that his sleep was a good solid six to eight 
hours nightly.  His affect was more open, less guarded, and 
closer to full range.  The record notes that he displayed 
some humor and chuckled once or twice.  The assessment was 
that he was stable on current medications, but might benefit 
from a change in medication.  The report notes that he seemed 
to have topped out on the improvement he was getting from the 
current medication.

Another January 2000 treatment record noted that the veteran 
had completed 23 individual sessions.  His opening GAF was 50 
and his closing GAF was 55.  The assessment was that he 
appeared to benefit from treatment.  The examiner reported 
that he was able to gain a better perspective about work and 
appeared to be more hopeful about life.

In April 2000, the veteran reported some increase in 
depression and anxiety since switching medications.  He 
presented, as usual, as alert, oriented, and very focused in 
his thought process and thought content.  There were no signs 
of psychotic features in his presentation.  He continued to 
report anger, resentment, anxiety, and nervousness as his 
most problematic symptoms.  He rated his mood as a 5-7.  He 
reported that he continued to have psychological symptoms in 
response to specific stimuli, such as the smell of diesel.  
The assessment was some increase in symptoms since the switch 
in medication.  The record notes that he would be switched 
back to the previous medication.  The examiner expressed 
dissatisfaction with the degree of relief of depression and 
recommended additional medications.

On examination in May 2000, the veteran was neatly dressed 
and well groomed.  He stated that his mood and concentration 
had improved with the new medication.  He reported that he 
was more hypervigilant than he had been in the past.  The 
assessment was that in terms of depressive symptoms, the 
veteran had significantly improved since his last visit.  The 
examiner expressed concern regarding the increase in 
hypervigilance.

A June 2000 record of treatment notes that the appellant was 
single, had never been married, and continued to work as an 
attorney in a general practice.  On examination his affect 
was flat.  Otherwise, he was in no acute distress.  The 
assessment was depression.  Later in June 2000 the veteran 
was described as neatly dressed and appropriate.  His speech 
pattern was somewhat disorganized but he was able to get to 
the point of his conversation in time.

In July 2000, the appellant stated that he was doing well.  
He related that he had had a rough time during a recent trip 
because he forgot to take his medication with him.  He stated 
as a result, he got very little sleep.  He reported that he 
had had fairly steady arguments with his girlfriend during 
the trip.  On examination, he described his mood as upbeat 
and cautious.  The report notes that he continued to 
participate in PTSD group therapy.  He expressed concern 
about some increasing difficulty with concentration and 
short-term memory.  The record notes that such did not show 
up as issues on a mini-mental status examination.  The 
assessment was that his mood was actually better than had 
been observed at any of the examiner's encounters with the 
appellant.  The examiner noted that she had made a link 
between his alcohol use and depression.

In January 2001, the appellant reported that he had reduced 
the dose of his medication and felt better.  He rated his 
mood as 6-7 most of the time, and occasionally higher.  He 
reported that he still took medication for sleep, and that he 
slept well.  On examination, he was neatly groomed in clean, 
casual clothing.  The record of treatment notes that he 
related to the examiner in a somewhat hesitant manner, but 
essentially in a friendly fashion.  His mood was noted to be 
"pretty good."  His affect was congruent.  Thought process 
and content were linear, organized, and goal directed.  
Speech was noted to have occasional hesitations and an odd 
rhythm.  Volume was moderate.  The assessments were major 
depressive disorder in remission and PTSD, stable.

On VA examination in June 2001, the examiner stated that he 
had reviewed the claims file.  The report of examination 
notes that the appellant lived alone and had worked as a 
self-employed attorney, 20-30 hours per week, since 1982.  He 
complained of thoughts of Vietnam, ranging from daily to 
weekly.  He also complained of having a sleep disturbance as 
a result of nightmares, chronic symptoms of depression, to 
include feelings of low self-esteem, episodic problems with 
low energy, low motivation, and having intrusive, distressing 
recollections.  He reported having anger control 
difficulties, such as yelling at people at least once a week.  
He stated that he yelled at his girlfriend, co-workers, and 
clients.  He related that he avoided activities that reminded 
him of Vietnam, avoided discussing Vietnam combat experience, 
and avoided crowds as much as possible.  He stated that he 
had lost interest in previously pleasurable activities such 
as athletics, reading, and music.  He complained of having 
significant occupational problems over the years, to include 
being unable to successfully network with other attorneys to 
get a sufficient number of client referrals.  He gave a long 
history of anger problems in relation to clerks and clients, 
and discomfort with dealing with authority figures, such as 
judges.  He stated that he had never married because he had 
difficulty getting close to others and had few friends 
because of his lack of interest in becoming close to others.  
He reported that to keep busy, he played computer games.  He 
kept his blinds shut in his home and frequently looked out to 
check the perimeter.  He admitted to having difficulties with 
an exaggerated startle response and a numbness of general 
responsiveness toward others.

On examination, the veteran appeared cooperative, casually 
dressed, and adequately groomed.  He was oriented to person, 
place, time, and purpose.  He displayed below average eye 
contact.  His speech was slow and halting and he had 
significant difficulty answering the questions.  The examiner 
noted that he took an unusually long time to answer 
questions.  The veteran denied having a history of problems 
with suicidal or psychotic ideation.  He admitted to 
suffering from a recent history of homicidal ideation.  There 
was no evidence of a significant cognitive impairment.  He 
complained of suffering from chronically anxious and 
dysphoric mood, and displayed a flat affect.  The diagnosis 
was chronic, moderate PTSD, with secondary symptoms of 
depression.  A GAF score of 51-55 was assigned.  The examiner 
said that the veteran suffered from at least moderate social, 
industrial, and emotional impairment as a result of PTSD.


II. Legal analysis

A. Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); cf. Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

VA has promulgated regulations implementing the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has been 
notified by means of a letter dated in April 1999 and the 
discussions in the September 2001 rating decision and March 
2002 statement of the case (SOC) of the information and 
evidence required to substantiate his claim.  He has been 
notified of the rating criteria pertaining to PTSD and of the 
reasons for the denial of his claim.  He has been informed, 
therefore, of what the medical evidence needs to show in 
order for a higher rating to be granted.  See also VAOPGCPREC 
8-2003.  VA also informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf by 
means of March 2002 SOC.  He has also been asked to submit 
information in his possession to the RO.  See Letter dated 
April 13, 1999.  Therefore, VA has informed the veteran of 
the type of information and evidence necessary to 
substantiate his claim, and of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO obtained the veteran's treatment 
records from the Portland VA Medical Center (VAMC) and the 
Portland Vet Center.  All medical records referenced by the 
veteran pertaining to treatment for PTSD have been obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA has afforded the veteran a VA examination in June 
2001, obtaining the medical opinions necessary to decide his 
claim.  Accordingly, the requirements of the VCAA have been 
met by the RO to the extent possible.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issue decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A (West 2002).  In addition, as the appellant 
has been provided with the opportunity to present evidence 
and arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




B. Higher rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, there 
is a distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown -- that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous..."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in VA's Schedule for Rating Disabilities.  A 50 percent 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher or 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.

A 100 percent scheduler rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2003).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2003).

Recently, the Court issued important guidance in the 
application of the current psychiatric rating criteria.  The 
Court held that the specified factors for each incremental 
rating were examples rather than requirements for a 
particular rating.  The Court also stated that the analysis 
should not be limited solely to whether the claimant exhibits 
the symptoms listed in the rating scheme and that it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2003).

The nomenclature employed in the diagnostic criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411 is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
Adjudicators must be thoroughly familiar with this manual to 
properly to apply the general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2003).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 41 
- 50 is defined as "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serous impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF score of 51 - 60 is defined as "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  A GAF score of 61 - 70 is defined as 
"some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  

After reviewing the totality of the evidence, the Board finds 
than an evaluation in excess of 50 percent is not warranted 
for the appellant's PTSD, for any period of time since he 
filed his initial claim in February 1999.  Although the 
veteran has some problems with anger control, he has 
exhibited no suicidal ideation.  His anger and impulse 
control issues are reported in the medical evidence to be 
incidents of yelling at family, girlfriends, and colleagues; 
there is no reports or evidence that the veteran has ever 
engaged in any act of physical violence since leaving the 
military.  He has consistently been described as neatly 
groomed and dressed.  There is no lay or medical evidence 
that the veteran has neglected his personal appearance or 
hygiene.  He has also been consistently described as oriented 
to person, place, and time; there is no lay or medical 
evidence that the veteran has ever suffered with spatial 
disorientation.  

The medical evidence has corroborated that the veteran has 
suffered with depression due to his PTSD.  However, his level 
of depression has varied in recent years.  The medical 
evidence reported that the veteran's depression improved 
during 1999 with the use of medication and treatment, but 
increased during 2000 with a change of his medication.  By 
January 2001, his depression was noted to be in remission.  
The medical evidence shows that the veteran's depression did 
not rise to a level of "near continuous" as required by 
Diagnostic Code 9411 for an evaluation of 70 percent 
disabling.  

The veteran's speech was described in August 1999 as having 
"moderate latencies," in June 2000 as being somewhat 
disorganized, in January 2001 as being occasionally hesitant 
with an odd rhythm, and in June 2001 as slow, halting, and 
somewhat disorganized.  However, this speech pattern was 
never described as illogical, obscure, or irrelevant.  That 
is, the veteran's speech pattern was not described in terms 
that would show a mental lapse from reality.  According to 
the DSM-IV, a GAF score from 31 to 40 is to be assigned when 
there is some impairment in reality testing or communication.  
The example cited to by the DSM-IV as such impairment is 
"speech is at times illogical, obscure, or irrelevant."  
The veteran's psychiatric examinations have consistently 
shown that he did not have any impairment in reality testing 
and was oriented.  The August 1999 examiner found that the 
veteran had no evidence of internal stimuli or delusional 
thinking.  In June 2000, while his speech was disorganized, 
the examiner indicated that the veteran was "able to get to 
the point."  The January 2001 examination noted that the 
veteran's thought content was linear, organized, and goal 
directed.  Finally, the June 2001 examination found the 
veteran to be oriented to person, place, time, and purpose; 
and that there was no cognitive impairment.  All of these 
examiners assigned GAF scores in excess of 50 (the lowest was 
51 and the highest was 65).  This score by the examiners 
indicates that the speech problems noted were more analogous 
to "circumstantial speech" which is given by the DSM-IV as 
an example of moderate symptomatology.  Therefore, the type 
of illogical, obscure, or irrelevant speech that would be 
used to assign a 70 percent evaluation under Diagnostic Code 
9411, the same type of speech pattern that the DSM-IV would 
recognize as an impairment in reality, was not reported on 
any of the veteran's psychiatric examinations.

Of particular interest regarding these speech symptoms was 
the examiner's finding in January 1999.  This examination 
found the veteran's speech to be appropriate and he denied 
any disorganized thinking.  The GAF assigned was the lowest 
of record at 45.  Thus, the veteran's GAF was higher with his 
speech disturbances than without such impairment.  Based on 
this analysis, the Board finds that the veteran's related 
speech disturbances are not analogous to those contemplated 
under the 70 percent criteria at Diagnostic Code 9411, as the 
veteran's symptoms do not reflect any impairment in reality 
testing.

Even if the veteran's speech pattern were analogous to the 
illogical, obscure, or irrelevant speech discussed in the 70 
percent rating criteria, this speech pattern in and of itself 
would not warrant a higher evaluation.  As discussed in this 
decision, the veteran does not show overall symptoms that 
would meet the other criteria for a 70 percent evaluation 
under Code 9411.  Without probative evidence that the veteran 
suffered with more criteria for a 70 percent rating, the 
overall symptomatology would be more analogous to a 50 
percent rating even considering the defective speech pattern.

While the veteran has some social impairment, he does not 
have an inability to establish and maintain effective 
relationships.  He does maintain a relationship with a 
girlfriend and has some friends.  He has been able to 
maintain such relationships throughout the appeal period.  
While these relationships may not be as close as is preferred 
by the veteran, such relational difficulties do not warrant a 
70 percent evaluation.  That is, the evidence of record shows 
that he has the ability to maintain effective social 
relationships, even if stormy.

More importantly, with regard to his employment, the veteran 
has been employed as an attorney since 1982.  While the 
record does establish that he has difficulties maintaining 
his work relations due to his PTSD, this evidence is also 
clear and consistent that the veteran with adaptations, such 
as being self-employed, has maintained his career as an 
attorney.  He has acknowledged that when working with the 
right personalities, he can maintain effective work 
relationships.  This was noted on examination in January 1999 
when he reported a history of being able to work with "low 
key" officemates.  He has noted difficulty with authority 
figures like judges, but has not indicated that he cannot 
occasionally work in an environment with such authority 
figures.  This is evident by the veteran's own admission that 
he continued to practice law that required litigation to 
include criminal law and personal injury cases.  While the 
veteran has reported working less than the normal 40-hour 
work week, he is still able to work 20 to 30 hours a week as 
an attorney.  The evidence shows that the veteran is still 
able to adapt to the stressful circumstances of his 
occupation as an attorney and is still able to establish and 
maintain effective work relationships.  While the veteran's 
PTSD has interfered with this ability to work, the reported 
symptomatology does not show that this level of interference 
would warrant a 70 percent evaluation under Diagnostic Code 
9411.  Cf. Faust v. West, 13 Vet. App. 342, 350 (2000) (There 
is no requirement that "nonmedical evidence" (income) be 
considered when assigning a rating under the criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411).

There is some evidence of impaired impulse control and 
depression, but the evidence regarding the frequency and 
severity of these symptoms does not show that they are so 
severe as to warrant a 70 percent rating.  Many more of the 
veteran's symptoms described fit the criteria for the 50 
percent rating, i.e., difficulty, as opposed to an inability, 
in establishing relationships.  The appellant frequently 
described his mood as "pretty good," has a girlfriend, and 
has been employed as an attorney for more than 20 years.  The 
evidence does not show that the he has such symptoms as 
obsessional rituals, which interfere with routine activities.

In reaching this decision, the Board has considered the GAF 
score of 45 assigned in 1999.  However, the findings in these 
records, to include depression and impulse control, do not 
support a conclusion that the appellant (at anytime during 
the appealed period) had symptoms as required for a 70 
percent rating under Diagnostic Code 9411.  Furthermore, the 
Board points out that the appellant was given a GAF score of 
65 in August 1999, suggesting only mild symptoms.  On VA 
examinations in January 2000 and June 2001, a GAF score of 
51-55 was assigned, suggesting moderate symptoms.  Based on 
the described symptomatology and the assigned GAF scores, the 
Board finds that the preponderance of the medical evidence 
shows that the veteran had consistently suffered with 
moderate symptoms of PTSD throughout the appeal period.  This 
conclusion is supported by the VA examiner's opinion of June 
2001.  This examiner not only conducted an interview with the 
veteran, but also had the opportunity to review the veteran's 
entire medical history contained in the claims file.  It was 
this examiner's opinion that the veteran had suffered with 
moderate social and industrial impairment.  Based on this 
medical opinion and the symptoms discussed above, the Board 
finds that the preponderance of the evidence is against a 
finding that a rating in excess of 50 percent at any time 
during the appeal period is warranted.  Therefore, staged 
ratings are not appropriate in the current case.  In summary, 
the evidence shows that the appellant has, at most, 
occupational and social impairment with reduced reliability 
and productivity.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected PTSD, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  

In this regard, there is no lay or medical evidence that the 
veteran's PTSD has resulted in him being hospitalized.  As 
discussed above, his PTSD has impeded his ability to 
establish a successful law practice.  However, the level of 
interference due to PTSD has not caused a marked interference 
with his current employment.  The lay evidence clearly shows 
that the veteran is still able to work 20 to 30 hours a week 
as an attorney practicing criminal and personal injury law.  
Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his PTSD.  
This conclusion is supported by the medical examiner's 
opinion of June 2001.  Based on a review of the entire 
medical history contained in the claims file, this examiner 
determined that the veteran's PTSD had caused a moderate 
level of industrial impairment.  Such a level of impairment 
is fully contemplated in the scheduler evaluation currently 
assigned for his PTSD and, therefore, this case does not 
present such an exceptional or unusual disability picture 
that would render impractical the application of the regular 
schedular standards.

It is the Board's determination that no higher than a 50 
percent rating is warranted under Diagnostic Code 9411 for 
PTSD.  While the veteran is competent to report his symptoms, 
the preponderance of the medical findings are against the 
award of a higher evaluation as they do not indicate 
symptomatology or social/industrial impairment analogous to 
the criteria for a 70 percent rating.  The Board finds that 
the examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the diagnosis, etiology, and degree of impairment, than 
the appellant's statements.  To the extent that the appellant 
described more severe symptomatology associated with his 
service-connected PTSD, his lay evidence is not credible.  To 
this extent, the preponderance of the evidence is against the 
claim for a higher evaluation and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to 38 U.S.C.A. § 7104(d)(1), the Board is required 
to provide an appellant a written statement of findings and 
conclusions, and the reasons and bases for those findings and 
conclusions, on all material issues of fact and law presented 
in the record.  The requisite findings and conclusions, with 
all applicable reasons and bases, regarding the issue of the 
propriety of the veteran's initial evaluation for PTSD have 
been provided in the above decision.  See Gilbert, supra; 
Buckley v. West, 12 Vet. App. 76, 80-81 (1998) (The Court 
reviews Board determinations pertaining to the assignment of 
a disability rating under the "clearly erroneous" standard 
of review (set for in 38 U.S.C.A. § 7261(a)(4)); if there is 
a plausible basis in the record for the factual 
determinations of the Board, its decision cannot be 
overturned.); cf. Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (Absent specific evidence indicating 
otherwise, all evidence contained in the record at the time 
of a VA adjudicator's determination must be presumed to have 
been reviewed by VA and no further proof of such review is 
needed.)


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



